Luke, J.
The evidence authorized the jury to find that the defendant, not in his own defense and not under circumstances of justification, shot at a human being in the peace of the State.
There is no merit in the single assignment of error attacking the charge of the court upon the ground that it was error to charge the law of mutual combat. Under the evidence in this case it would have been error not to have so charged the jury. The charge was full and fair.
It was not error to overrule the motion for a new trial.

Judgment affirmed.


Broyles, C. J., and Bloodworth, J., concur.